UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6696



ANTONIO LAMONE DUNSON,

                                            Plaintiff - Appellant,

          versus

THOMAS P. SWAIN; CUMBERLAND COUNTY SHERIFF'S
DEPARTMENT; FEDERAL BUREAU OF INVESTIGATION,
North Carolina Division; UNITED STATES DIS-
TRICT COURT, for the Eastern District of North
Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-59)


Submitted:   December 19, 1996         Decided:     December 31, 1996

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.

Antonio Lamone Dunson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil rights action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Dunson v. Swain, No.
CA-96-59 (E.D.N.C. March 6, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2